Citation Nr: 1709515	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chronic muscle tension headaches (headaches).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to June 1987, from January 1989 to January 1992, and from July 1999 to September 2002.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana; St. Petersburg, Florida; Columbia, South Carolina; and Atlanta, Georgia.  Jurisdiction is now with the Atlanta RO.

This case has a unique procedural history.  In April 2003, the New Orleans RO granted service connection for chronic muscle tension headache and an initial 30 percent disability rating was assigned.  In a June 2004 rating decision, the Columbia, South Carolina, RO continued the 30 percent rating for chronic muscle tension headaches.  In a June 2006 rating decision, the 30 percent rating was also continued.  In November 2006, the Veteran made a claim for Gulf War Syndrome, citing his headaches as one manifestation.  The St. Petersburg, Florida, RO treated the claim as a claim for an increased rating, and in January 2008, continued the 30 percent disability rating.  In February 2012, the issue was before the Board, which remanded the claim for issuance of a Statement of the Case (SOC).  An SOC was issued in June 2012, continuing the 30 percent disability rating.  A subsequent rating decision by the Decatur, Georgia, RO in October 2015 continued the 30 percent disability rating.  In a March 2016 Board decision, the Board continued the 30 percent disability rating.  An additional certification of appeal was issued in August 2016. 

In January 2017, the RO denied increased ratings for left ventricle hypertrophy with mild dilation of the left atria, bilateral hearing loss, and hypertension.  The Veteran submitted a timely Notice of Disagreement (NOD) in February 2017.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the RO has acknowledged the NOD, is continuing to develop the claims, and will issue the Veteran an SOC if the claims are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable to these claims which remain under the jurisdiction of the RO at this time.

The Veteran submitted a claim in February 2017 for erectile dysfunction, secondary to diabetes.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate development and adjudication.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to an initial rating in excess of 30 percent for chronic muscle tension headaches.


CONCLUSION OF LAW

The claim for an initial rating in excess of 30 percent for chronic muscle tension headaches is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.109, 19.35, 20.101(d), 20.200, 20.201, 20.202, 20.302 (2016).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The timeliness and adequacy of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In order for the Board to have jurisdiction to review an RO decision, there must be a timely substantive appeal.  First, a written NOD must be filed within one year after the date of notice of the RO decision.  Next, the RO must issue an SOC on the matters being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

Here, the Veteran's increased rating claim for his headaches was decided by the Board in a March 2016 decision.  There has been no subsequent claim or appeal as to this issue.  In other words, the RO erroneously issued another certification of appeal to the Board in August 2016 and the Board does not have jurisdiction to decide this appeal.  

It is important to note that the certification of appeal is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  The Board has not taken any further action to explicitly suggest to the Veteran that the increased rating issue is on appeal before it.  In sum, the Board does not have jurisdiction of the increased rating claim for headaches, and the appeal must be dismissed.  


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for chronic muscle tension headaches is dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


